Metcalf, J.
We are of opinion that the jury were rightly instructed that the damages, in this case, must be limited to a compensation for the injury received. Whether exemplary, vindictive or punitive damages—that is, damages beyond a compensation or satisfaction for the plaintiff’s injury — can ever be legally awarded, as an example to deter others from committing a similar injury, or as a punishment of the defendant for his malignity, or wanton violation of social duty, in committing the injury which is the subject of the suit, is a question upon which we are not now required nor disposed to express an opinion. The arguments *275and the authorities on both sides of this question are to be found in 2 Greenl. on Ev. tit. Damages, and Sedgwick on Damages, 39 et seq. If such damages are ever recoverable, we are clearly of opinion that they cannot be recovered in an action for an injury which is also punishable by indictment; as libel and assault and battery. If they could be, the defendant might be punished twice for the same act. We decide' the present case on this single ground. See Thorley v. Lord Kerry, 4 Taunt. 355 ; Whitney v. Hitchcock, 4 Denio, 461; Taylor v. Carpenter, 2 Woodb. & Min. 1, 22.
We do not hold that smaller damages ought to have been assessed, in this case, than would have been legally recoverable if the libel had been published by the wife, while sole, and the action had been against her alone. A husband is liable for his wife’s acts, when liable at all, to the same extent as if she alone were answerable. Exceptions overruled